Mr. Justice Van Orsdel
delivered the opinion of the Court:
If will be observed that the statute requires that the instrument shall be recorded within ten days after acknowledgment. That was done in this instance. In other words, record is required within ten days after the instrument is made recordable by the act of acknowledgment There is nothing in the law which requires that acknowledgment of the instrument be of its date, and, unless the delay in' acknowledging be unreasonable and intervening rights accrue during the period of delay, the recorded instrument will have the same force and effect as if acknowledged on the date of its execution.
But, passing over the doubtful proposition that a landlord’s lien in this District is embraced within the provision of the statute requiring a vendor to record a conditional sale contract as a proteeton “against third persons acquiring title to said property from said purchaser without notice of the ternas of said sale,” we come to the single issue essential to the disposition of this appeal. Any lien that appellant may have had against the chattels of the candy company situated on the leased premises did not attach until long after the contract was recorded. The lease was for a term of twenty-one months, and the rent was payable in equal monthly instalments of $250 each on the first day of each month. The rent for which a lien is here claimed was for the months of September, October, and November, 1915, almost fifteen months after the contract was recorded. The indebtedness did not relate back to the beginning of the lease. We have held that where rent is payable in monthly, quarterly, or annual periods the lieu does not extend to rent to accrue for any such period unless the period has actually commenced to run and the landlord’s lien as to that particular instalmeut of rent has become fixed. The Richmond v. Cake, 1 App. D. C. 447. In any view of the statute, the failure to record could., at most accrue to the benefit of existing creditors, and not to debts accruing after record.
As the debt did not accrue until after the contract was recorded, in any view of the law appellant must fail. The judgment is affirmed with costs. Affirmed.